Citation Nr: 0814414	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.  His DD-214 shows that he served in Vietnam, and 
received many awards, to include the Combat Infantryman Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In December 2007, the veteran testified before the 
undersigned Acting Veterans law Judge sitting at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.  Also, during the hearing, the veteran submitted a 
waiver of initial RO consideration of the evidence he 
submitted in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran is seeking service connection for disabilities of 
the back and left ankle.  On review, the Board finds that 
further development is necessary prior to analyzing the 
claims on the merits.  

Private medical evidence of record shows that the veteran 
underwent a right L5-S1 partial hemilaminectomy, facetectomy, 
and diskectomy in July 1994.  A current magnetic resonance 
imaging (MRI) report dated in February 2006 shows a diagnosis 
of spondylolisthesis, mild neural foraminal narrowing, and 
disc bulges of the lumbar spine.  

With respect to the veteran's service connection claim for a 
left ankle disability, the Board notes that private medical 
evidence of record dated in 1999 and 2000 reflects the 
veteran's complaints of left ankle swelling.  During his 
December 2007 personal hearing, the veteran testified that he 
suffers from progressively worsening edema of the left ankle.  

The veteran essentially contends that his lumbar spine 
disability and any currently diagnosed left ankle disability 
are the result of his combat service.  Review of the record 
shows that there is no in-service evidence of back and/or 
left ankle disabilities; however, as noted, the veteran was 
awarded a CIB.  Where a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002).  Thus, the Board acknowledges 
that the veteran had combat service.  (The Board also 
observes that the veteran is currently service connected for 
post-traumatic stress disorder based on his combat service in 
Vietnam).   

However, the provisions of 38 U.S.C.A. § 1154 do not obviate 
the requirement that the veteran must submit medical evidence 
of a causal relationship between any current disability and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, there must be 
satisfactory evidence of a relationship between combat 
service and the current disability.  Wade v. West, 
11 Vet. App. 302, 305 (1998).

The record reflects that the veteran has not been afforded a 
VA examination to ascertain the current nature and etiology 
of his lumbar spine disability and any currently diagnosed 
disability of the left ankle.  The duty to assist a claimant 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Thus, on remand, the 
veteran should be afforded a VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the current 
nature and etiology of his lumbar spine 
disability, and any currently diagnosed 
disability of the left ankle.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner is requested to provide an 
opinion as to whether there it is at least 
as likely as not (that is, that there is a 
50 percent probability or greater) that 
the veteran's current lumbar spine 
disability is related to his period of 
military service, to include combat 
service.  

The examiner should also indicate whether 
the veteran has a current left ankle 
disability.  If so, the examiner is 
requested to provide an opinion as to 
whether there it is at least as likely as 
not (that is, that there is a 50 percent 
probability or greater) that the veteran's 
left ankle disability is related to his 
period of military service, to include 
combat service.  A complete rationale 
should be provided for any proffered 
opinion.  

2.  Thereafter, readjudicate the veteran's 
claims for service connection for a back 
disability and a left ankle disability, 
taking into consideration any newly-
obtained evidence, to include the VA 
outpatient treatment records submitted by 
the veteran in October 2007, and any newly 
obtained VA examination report findings 
and opinions.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
disposition warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claims.  See 38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


